DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 3/18/2022 has been entered. Claims 1-14 and 21-24 remain pending in the application. 

Response to Arguments
Applicant's arguments filed on 3/18/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument on pages 7-8 that Park (US PGPub 2015/0358864) fails to teach a first or second “service layer entity”, the examiner cannot concur with the applicant because of the reasons described below.
The imminent application recites ‘a first service layer entity’ as well as ‘a second service layer entity’, both implemented on an apparatus of a communications network performing one or more data operations. However, the recited ‘entity’ associated with the ‘service layer’ is a quite broad term including any functional feature to perform data processing implemented in hardware or software and does not specific any technical structure in a computer networking environment.
On the contrary to the applicant arguments, a base station (BS) of Park may includes any form of a server, a network node, a network station performing network services and/or providing connections to the network service providers (Park, see paragraph 0032). Based on the disclosure of Park, it is quite clear that the base stations (e.g. serving base station, target base station) include any functional features/entities performing all the disclosed processes/procedures, while Park is silent regarding the detailed description of the base stations. Examiner suggests the applicant to further specify the identity or detailed structure of the first and second ‘service layer entities’ of the imminent application.

Applicant's arguments filed on 3/18/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument on pages 8-9 that Park (US PGPub 2015/0358864) fails to teach the limitation of “receiving, from the computing device, a request to perform a data operation … and retargeting, to the second service layer entity, the request to perform the at least one data operation on at least a portion of the data”, the examiner cannot concur with the applicant because of the reasons described below.
The applicant argues that a ‘handover indication message’ of Park is simply a message created by the mobile terminal to notify the serving base station and the target base station that the mobile terminal is taking an action – e.g., the mobile is executing a handover. The applicant further argues that Park, at most, describes the mobile terminal executing a handover, and the mobile terminal generates a handover indication message to inform the serving station and the target base station of the handover.
On the contrary to the applicant’s arguments, a handover operation is re-establishing a connection to an alternative (or target) base station in a mobile network. Park discloses that having received the acknowledgement message in the step S162, the terminal 100 executes a handover to the target base station 300 (S170) (Park, see paragraph 0081). While Park expresses that the terminal executes a handover, the handover operation is achieved between the terminal and the target base station, not by the terminal alone. Therefore, actions or data operations (e.g., establishing connections) for the handover are performed between the terminal and the target base station. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 recite the limitations "a first service layer entity implemented on an apparatus of a communications network” and “a second service layer entity implemented on an apparatus of a communications network” respectively. There are two “an apparatus of a communications network” limitations within the claims which cause conflict to each other. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US PGPub 2015/0358864).

Regarding claims 1 and 8, Park teaches a method performed by a first service layer entity implemented on an apparatus of a communications network (Park, see figure 8 and paragraph 0075, a serving base station 200), the method comprising:
receiving a data continuity service request (Park, see paragraph 0076, The terminal 100 transmits a measurement report message involving the signal strength of the target base station 300 to the serving base station 200 (S121)), wherein the data continuity service request comprises information associated with a computing device (Park, see paragraph 0034, The measurement report message may contain channel status information regarding the signal strength of the serving base station and the signal strength of the other surrounding base stations);
determining, based on the data continuity service request, to configure a second service layer entity implemented on an apparatus of a communications network for performing one or more data operations on data associated with the computing device (Park, see paragraph 0076, The serving base station 200 has the target base station 300 prepare for handover (S122). The target base station 300 reserves resources (S123));
configuring the second service layer entity for performing the one or more data operations on the data associated with the computing device (Park, see paragraph 0076, The serving base station 200 has the target base station 300 prepare for handover (S122). The target base station 300 reserves resources (S123));
receiving, from the computing device, a request to perform at least one data operation (Park, see paragraph 0079, the terminal 100 may generate a handover indication message indicating the execution of a handover and transmit it to the serving base station (S161)), wherein the request to perform the at least one data operation identifies a virtual resource associated with the first service layer entity (Park, see paragraph 0079, Upon detecting the occurrence of a handover execution event for the target base station 300 through the step S150 (S151), the terminal 100 may generate a handover indication message indicating the execution of a handover and transmit it to the serving base station (S161)); and
retargeting, to the second service layer entity, the request to perform the at least one data operation on at least a portion of the data (Park, see paragraph 0080, the serving base station 200 passes the handover indication message to the target base station 300, and forwards data to be transmitted to the terminal 100 to the target base station 300 (S163)).

Regarding claims 2 and 9, Park teaches further comprising:
sending, to the computing device, an indication that at least a portion of the data is stored at the second service layer entity (Park, see paragraph 0080, the serving base station 200 passes the handover indication message to the target base station 300, and forwards data to be transmitted to the terminal 100 to the target base station 300 (S163)).

Regarding claims 3 and 10, Park teaches wherein the indication that at least a portion of the data is stored at the second service layer entity comprises an identifier of the second service layer entity (Park, see paragraph 0080, the serving base station 200 passes the handover indication message to the target base station 300, and forwards data to be transmitted to the terminal 100 to the target base station 300 (S163)).

Regarding claims 4 and 11, Park teaches further comprising:
receiving, from the second service layer entity, a response indicating that the at least one data operation on the at least the portion of the data has been performed (Park, see paragraph 0079, the terminal 100 may generate a handover indication message indicating the execution of a handover and transmit it to the serving base station (S161)); and
sending, to the computing device, the indication that the at least one data operation on the at least the portion of the data has been performed (Park, see paragraph 0080, the serving base station 200 passes the handover indication message to the target base station 300, and forwards data to be transmitted to the terminal 100 to the target base station 300 (S163)). 

Regarding claims 5 and 12, Park teaches wherein the computing device is pre-configured with information associated with the virtual resource (Park, see paragraph 0076, The serving base station 200 has the target base station 300 prepare for handover (S122). The target base station 300 reserves resources (S123)).

Regarding claims 6 and 13, Park teaches further comprising sending, based on configuring the second service layer entity for performing the one or more data operations on the data associated with the computing device, information associated with the virtual resource (Park, see paragraph 0076, The serving base station 200 has the target base station 300 prepare for handover (S122). The target base station 300 reserves resources (S123)).

Regarding claims 7 and 14, Park teaches wherein the request to perform the at least one data operation comprises a request to perform one or more of a create, update, retreive, or delete operation associated with the data (Park, see paragraph 0080, the serving base station 200 passes the handover indication message to the target base station 300, and forwards data to be transmitted to the terminal 100 to the target base station 300 (S163)).

Regarding claims 21 and 23, Park teaches wherein the service layer entity supports service capabilities through a set of Application Programming Interfaces (APIs) (Park, see paragraph 0032, a base station (BS) may indicate an advanced base station (ABS), a high reliability base station (HR-BS), a node B (NodeB), an evolved node B (eNodeB), an access point (AP), a radio access station (RAS), a base transceiver station (BTS), a mobile multihop relay (MMR)-BS, a relay station (RS) serving as a base station, a relay node (RN) serving as a base station, an advanced relay station (ARS) serving as a base station, a high reliability relay station (HR-RS) serving as a base station, and a small base station, and it may include entire or partial functions of the BS, ABS, HR-BS, nodeB, eNodeB, AP, RAS, BTS, MMR-BS, RS, RN, ARS, HR-RS, and small base station).

Regarding claims 22 and 24, Park teaches wherein functions of the service layer entity are defined according to the European Telecommunications Standards Institute (ETSI)/OneM2M (Park, see paragraph 0032, a base station (BS) may indicate an advanced base station (ABS), a high reliability base station (HR-BS), a node B (NodeB), an evolved node B (eNodeB), an access point (AP), a radio access station (RAS), a base transceiver station (BTS), a mobile multihop relay (MMR)-BS, a relay station (RS) serving as a base station, a relay node (RN) serving as a base station, an advanced relay station (ARS) serving as a base station, a high reliability relay station (HR-RS) serving as a base station, and a small base station, and it may include entire or partial functions of the BS, ABS, HR-BS, nodeB, eNodeB, AP, RAS, BTS, MMR-BS, RS, RN, ARS, HR-RS, and small base station).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443